Filed 7/22/14 P. v. Pearsall CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B248997

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA404529)
         v.

MARQUIZE ANTHONY PEARSALL,

         Defendant and Appellant.




                   APPEAL from a judgment of the Superior Court of Los Angeles County,
Upinder S. Kalra, Judge. Affirmed.


                   Susan L Ferguson, under appointment by the Court of Appeal, for
Defendant and Appellant.


                   No appearance for Plaintiff and Respondent.




                                            _____________________
       Marquize Anthony Pearsall and a companion approached Joshua Joun and his
friend Richard Son on the street. As his companion grabbed Joun and put him in a
headlock, Pearsall snatched Joun’s laptop computer and fled. Joun gave chase, caught up
with Pearsall and demanded that he return the computer. Pearsall punched Joun in the
head several times and ran away, leaving behind a backpack containing identifying
information, which the police used to find and arrest Pearsall.
       The People filed an information charging Pearsall with one count of second degree
robbery. Pearsall pleaded not guilty to the charge.
       Following a jury trial, Pearsall was found guilty of second degree robbery. The
trial court suspended imposition of sentence and placed Pearsall on five years of formal
probation, on condition he serve 365 days in county jail or the New Harvest Christian
Fellowship Program, with credit for time served. The court imposed statutory fees, fines
and assessments and ordered Pearsall to make restitution to Joun.
       We appointed counsel to represent Pearsall on appeal. After examination of the
record counsel filed an opening brief in which no issues were raised. On March 24,
2014, we advised Pearsall he had 30 days within which to submit any contentions or
issues he wished us to consider. We have not received a response.
       We have examined the entire record and are satisfied Pearsall’s attorney has
complied fully with the responsibilities of counsel and no arguable issues exist. (Smith v.
Robbins (2000) 528 U.S. 259, 277-284 [120 S. Ct. 746, 145 L. Ed. 2d 756]; People v. Kelly
(2006) 40 Cal. 4th 106; People v. Wende (1979) 25 Cal. 3d 436, 441.)
       The judgment is affirmed.




                                                                      WOODS, J.
We concur:




              PERLUSS, P. J.                                          ZELON, J.

                                             2